PER CURIAM.
By this appeal, the defendant in the trial court seeks review of an adverse final judgment rendered in a non-jury trial.
To reverse, as urged, would cause a ■ forfeiture of some $20,500.00 advanced by the appellee on the purchase price of certain equipment. The final judgment arrived in this court with a presumption of correctness. There is substantial, competent evidence to support the trial judge’s ruling. See: Davis v. Levin, Fla.App.1962, 138 So.2d 351; Lamb v. Dade County, Fla.App.1964, 159 So.2d 477; Dade County etc. v. Pepper, Fla.App.1964, 168 So.2d 198. And, generally, both equity and the law abhor forfeitures. See: McCaskill v.. Union Naval Stores Co., 59 Fla. 571, 52 So. 961; Hemphill v. Pesat, 98 Fla. 124, 123 So. 561; Boyle v. State, Fla.1950, 47 So.2d 693.
Therefore, finding the final judgment within the issues as framed by the pleadings and supported by the evidence as presented to the trier of fact, we affirm.
Affirmed.